RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/29/2022 have been received. In the response filed on 7/29/2022, claim 1 was amended; and claims 9-17 were added. 
Claims 1, 2, and 4-17 are pending.
Claim 3 is canceled. 
Claims 5-8 are withdrawn from consideration. 
Claims 1, 2, and 4-17 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 5/5/2022, have been withdrawn due to applicant’s amendment filed on 7/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, and 9-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue. See Fujikawa v. Wattanasin, 93 F.3d 1559, 1570, 39 USPQ2d 1895, 1904 (Fed. Cir. 1996). Nonetheless, the disclosure “must … convey with reasonable clarity to those skilled in the art that … [the inventor] was in possession of the invention.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Put another way, one skilled in the art, reading the original disclosure, must “immediately discern the limitation at issue” in the claims. Waldemar Link GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 558, 31 UPSQ2d 1855, 1857 (Fed. Cir. 1994). That inquiry is a factual one and must be assessed on a case-by-case basis. See Vas-Cath, 935 F.2d at 1561, 19 USPQ2d at 1116 (“Precisely how close the original description must come to comply with the description requirement of § 112 must be determined on a case-by case basis.”). 
Claims 1 and 12 recite “astaxanthin in an amount from 0.18 to 0.6% by weight of the base material”. 
The specification discloses Embodiment 1, which is a process of making bee bread, comprising steps of (1) weighing and taking 1000 g of base material of the bee bread, and crushing as a standby, and then weighing and taking 5 g of astaxanthin; (2) uniformly mixing the above astaxanthin with 800 g of ethanol aqueous solution with the concentration of 90%, to prepare the astaxanthin-ethanol solution; (3) uniformly mixing the astaxanthin-ethanol solution with the crushed base material of the bee bread, to obtain a mixture of the astaxanthin and the base material of the bee bread; (4) preparing xanthan gum aqueous solution with the concentration of 0.1 %, and taking 400 g of the xanthan gum aqueous solution and adding to the mixture of the astaxanthin and the base material of the bee bread, and mixing uniformly; and (5) placing the mixture in (4) at the temperature of 50 °C and drying, and then crushing, to obtain a bee bread containing astaxanthin and hydrophilic colloid (para 0023-0027). The specification discloses the bee bread of Embodiment 1 is preserved at room temperature for 12 months, and the loss rate of the astaxanthin is 12.5% (para 0028).  
The specification discloses similar process steps for embodiments 2-4 and 6. See para 0031-0035; para 0038-0041; para 0045-0049; and 0058-0061.
In the four embodiments, four discrete amounts of astaxanthin are mixed with 1000 g of base material. In embodiments 1 and 6, 5 g of astaxanthin is mixed with 1000 g of base material (para 0023 and 0058). In embodiment 2, 2 g of astaxanthin is mixed with 1000 g of base material (para 0031). In embodiment 3, 4 g of astaxanthin is mixed with 1000 g of base material (para 0045). In embodiment 4, 6 g of astaxanthin is mixed with 1000 g of base material (para 0045).
The specification discloses exemplary bee bread containing 0.2% astaxanthin; 0.4% astaxanthin; 0.5% astaxanthin; and  0.6% astaxanthin. The specification discloses the following: 
Embodiment 2 bee bread comprises 0.2% astaxanthin (para 0036).  
Embodiment 3 bee bread comprises 0.4% astaxanthin (para 0043).  
Embodiment 1 bee bread comprises 0.5% astaxanthin (para 0028).  
Embodiment 4 bee bread comprises 0.6% astaxanthin (para 0050).  
Embodiment 5 bee bread comprises no astaxanthin (para 0054).  
Embodiment 6 contains no disclosure of the amount of astaxanthin in the bee bread (para 0058-0062).  

In the present case, the specification does not expressly disclose a ratio range of astaxanthin in the bee bread or a ratio of astaxanthin in the base material.
The newly presented ratio ranges add new matter to the claims. The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicolson et al., WO 2017/085477 A1, discloses a composition for providing nutrition to bees (p. 3, ln. 32-33). The composition comprises protein, fatty acids, and carbohydrate (p. 8, ln. 30-34). The composition comprises at least one component which is a source of a carotenoid compound (p. 20, ln. 31-35). The carotenoid compound is present  to a total amount of about 0.002% by weight (p. 21, ln. 1-2). Nicolson discloses carotenoid ranges including 0-0.05% (p. 23, Table 4). 

Response to Arguments
Applicant's arguments filed 7/29/2022 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619